Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 12/10/2020.  
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-11, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication US 2007/0005643 A1 to Korman.
Claim 1:  
Korman discloses the following limitations as shown below:
a user device transmitting an individual's medical information, insurance information, and travel information to a server (see at least Paragraph 15, manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. In some cases, the PMF may be updated by the service provider as a service to the subscribers. The subscriber will be able to access this information from any location in the world); 
the server having a database, the database having at least one medical service provider information including information about services each medical service provider offers and insurance policies each medical service provider accepts (see at least Fig. 2, Medical Web Server (Element 130), Medical Services and Clinics Database (Element 220); Paragraph 39, databases with information on the medical services and clinics in a plurality of locations in various parts of the world. The information may be organized according to location, type of medical services that can be provided at the location and the applicable languages of the medical staff working in the facility); 
the server receiving a medical service provider search request from the user device, the server comparing the individual's medical information, insurance information, and travel information to the at least one medical service provider information to determine at least one medical service provider for providing a medical service to the individual, the server transmitting the determined at least one medical service provider to the user device (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service).
Claim 2:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
the server translating the individual's medical information to a language that the determined at least one medical service provider is able to read (see at least Paragraph 15, In yet another embodiment, the data may be automatically translated based on the location from which the subscriber is accessing the data. In such an embodiment, the data may be provided in the subscriber's native language as well as the local language. The data may be provided as two separate sets of data, or the data can be provided as a single form with translated versions of the data coexisting).
Claim 6:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
the at least one medical service provider being at least one of accepting the individual's insurance and being geographically close to the individual (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location).
Claim 16 recites substantially similar system limitations to those of system claim 6 and, as such, is rejected for similar reasons as given above.
Claim 8:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
the user device transmitting the individual's medical service preference information to the server (see at least Paragraph 18, may offer a medical description (also called a referral herein) of the medical problems of the traveler. The medical description, as well as the prescription, may be sent by fax or by email or any other type of electronic messaging technique to the location of the traveler or to a number or email address designated by the traveler; Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
the server comparing the individual's medical service preference information to the at least one medical service provider information to determine the at least one medical service provider (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service).
Claim 9:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
an authorization for transferring the individual's medical information sent from the user device to the server (see at least Paragraph 16, a third part, such as a foreign medical staff person, may use an emergency password to access the data. The emergency password may enable a person to gain limited access to the medical information, such as allowing access to part of the personal information; Paragraph 18, may offer a medical description (also called a referral herein) of the medical problems of the traveler. The medical description, as well as the prescription, may be sent by fax or by email or any other type of electronic messaging technique to the location of the traveler or to a number or email address designated by the traveler); 
the server transmitting the individual's medical information to a selected medical service provider based on a selection of the medical service provider from the determined at least one medical service provider (see at least Paragraph 18, may offer a medical description (also called a referral herein) of the medical problems of the traveler. The medical description, as well as the prescription, may be sent by fax or by email or any other type of electronic messaging technique to the location of the traveler or to a number or email address designated by the traveler; Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service).
Claim 20 recites substantially similar system limitations to those of system claim 9 and, as such, is rejected for similar reasons as given above.
Claim 10:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
the server transmitting a translated version of the individual's medical information to the selected medical service provider in a language that the selected medical service provider can read (see at least Paragraph 15, may comprise and manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. When needed, the subscriber can access the PMF information and cause the accessed information to be translated into one or more particular languages that can be default languages or that can be selected from a list of available languages. For instance, prior to approaching a local medical center, the subscriber can access the desired information and translate the data into the preferred language of the local medical center. In an exemplary embodiment, the translation may be performed upon a request of the user to generate the medical information into one or more languages; Paragraph 18, may offer a medical description (also called a referral herein) of the medical problems of the traveler. The medical description, as well as the prescription, may be sent by fax or by email or any other type of electronic messaging technique to the location of the traveler or to a number or email address designated by the traveler).
Claim 11:  
Korman discloses the following limitations as shown below:
a computer (see at least Paragraph 40, At the traveler side 105a-c a computer 150 is needed. The computer 150 may be a variety of computing or data processing devices such as a laptop computer, a PDA, a cellular unit or a notebook computer. In other cases, the computer 150 may be any personal computer that can be accessed by the traveler, for example a PC in a hotel, Internet Cafe, or in a foreign clinic, etc.); 
an electronic device in data communication with said computer (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
medical information associated with a user received by said computer in a first language (see at least Paragraph 15, manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. In some cases, the PMF may be updated by the service provider as a service to the subscribers. The subscriber will be able to access this information from any location in the world);
travel information associated with a user received by said computer (see at least Paragraph 15, manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. In some cases, the PMF may be updated by the service provider as a service to the subscribers. The subscriber will be able to access this information from any location in the world); 
a database in data communication with said computer (see at least Fig. 2, Medical Web Server (Element 130), Medical Services and Clinics Database (Element 220)); 
medical service provider information stored in said database accessible to said computer (see at least Fig. 2, Medical Web Server (Element 130), Medical Services and Clinics Database (Element 220)); 
a query determined by said computer based on at least the medical information and travel information (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
a list of medical providers determined by said computer based at least in part on said query, each of the medical providers being associated with at least one language (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
the list of medical providers being displayed on the electronic device (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
a selection of a medical provider received by said computer (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service); 
the computer providing a translation of the medical information from the first language to at least one language associated with medical provider to the medical provider (see at least Paragraph 15, may comprise and manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. When needed, the subscriber can access the PMF information and cause the accessed information to be translated into one or more particular languages that can be default languages or that can be selected from a list of available languages. For instance, prior to approaching a local medical center, the subscriber can access the desired information and translate the data into the preferred language of the local medical center. In an exemplary embodiment, the translation may be performed upon a request of the user to generate the medical information into one or more languages; Paragraph 18, may offer a medical description (also called a referral herein) of the medical problems of the traveler. The medical description, as well as the prescription, may be sent by fax or by email or any other type of electronic messaging technique to the location of the traveler or to a number or email address designated by the traveler).
Claim 15:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
further comprising insurance information associated with the user received by said computer (see at least Paragraph 15, manage a plurality of users' personal medical files (PMF). The information in each one of the PMFs may provide medical information, assistance and support for the user during international travel. The user may fill in his PMF with any important or relevant medical data. In some cases, the PMF may be updated by the service provider as a service to the subscribers. The subscriber will be able to access this information from any location in the world); 
wherein the query is determined by said computer based on at least the medical information, the travel information, and the insurance information (see at least Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service).
Claim 17:  
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
wherein the medical service provider information includes information about services each medical provider offers and insurance policies each medical provider accepts (see at least Fig. 2, Medical Web Server (Element 130), Medical Services and Clinics Database (Element 220); Paragraph 39, databases with information on the medical services and clinics in a plurality of locations in various parts of the world. The information may be organized according to location, type of medical services that can be provided at the location and the applicable languages of the medical staff working in the facility).
Claim 18: 
Korman discloses the limitations as shown in the rejections above.  Korman further discloses the following limitations:
further comprising medical service preference information associated with the user received by said computer, wherein the query is determined by said computer based on at least the medical information, the travel information, and the medical service preference information (see at least Paragraph 33, enable preliminary medical support to be rendered to the traveler in the traveler's preferred language; Paragraph 39, user may interact with the MWS 130 via a computer network 110 and select the appropriate medical service in a location, which is in close proximity to his current location. Based on the contact information that is contained within the MWS 130, the traveler may select and contact a foreign medical service; Paragraph 52; Paragraph 55, The traveler may request, in advance to his travel, the translation of his medical files to one or more preferred languages; Paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0005643 A1 to Korman in view of U.S. Patent Application Publication US 2015/0288797 A1 to Vincent and further in view of U.S. Patent US 10,249,174 B2 to El-Mankabady et al.
Claim 3:  
Korman discloses the limitations as shown in the rejections above.  Korman may or may not disclose the following limitations, but Vincent as shown does:
the server transmitting the individual's medical information to the second user device (see at least Paragraph 35, it tells the emergency responder exactly what the user wants them to know, including health insurance, allergies, entire and updated medical info, emergency contact, next of kin etc.).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman with Vincent with the motivation to “… reduce preventable deaths and disabilities by offering a life-saving product available to everyone in the world and empower people through technology to be in control of their own health and private information, no matter who they are, or where they live” (Vincent, see at least Paragraph 11).
Korman may or may not disclose the following limitations, but El-Mankabady as shown does:
the user device transmitting information identifying a second user device (see at least Claim 1, selected wireless communication devices, and wherein the database is configured to identify the wireless communication devices to receive the alert message or other message); 
the server associating the second user device with a safety companion status to the individual (see at least Col. 4, lines 47-51, A database 308 may be associated with the wireless station server 120 that identifies the devices (such as wireless device 102, 122, and/or 124) to receive one of the audio alert messages 310 or 312. Part of that database may also identify the language of the alert message); 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman and Vincent with El-Mankabady with the motivation of providing “… an approach for generating and sending directed messages to individuals that may be tailored to the individual's needs or limitations …” (El-Mankabady, see at least Col. 1, lines 25-27).
Claim 12 recites substantially similar system limitations to those of system claim 3 and, as such, is rejected for similar reasons as given above.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0005643 A1 to Korman in view of U.S. Patent Application Publication US 2015/0288797 A1 to Vincent. 
Claim 4:  
Korman discloses the limitations as shown in the rejections above.  Korman may or may not disclose the following limitations, but Vincent as shown does:
emergency call information sent by the server to the user device to make an emergency call (see at least Paragraph 115, The computer system calls the user's emergency contacts listed depending on the user's request and severity of illness (i.e. symptoms recorded by the user, fragility of the user's real-time situation, etc.); Paragraph 116, system detects that the user is not responding in the time interval set up in step 410 (e.g. t(1)), and activates the user's emergency contact list (e.g. family, friends, neighbor, etc.) stored in their record on the system database); 
a message sent to at least one emergency contact on the user device (see at least Paragraph 114, She had listed her friend Michelle as her first emergency contact. She becomes dizzier and unable to answer the phone. The app senses a problem and therefore switches to “Pre-emergency mode” and calls/texts/alerts Michelle; Paragraph 115, The computer system calls the user's emergency contacts listed depending on the user's request and severity of illness (i.e. symptoms recorded by the user, fragility of the user's real-time situation, etc.)).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman with Vincent for at least the same reasons as given for claim 3.
Claim 13 recites substantially similar system limitations to those of system claim 4 and, as such, is rejected for similar reasons as given above.
Claim 5:  
Korman discloses the limitations as shown in the rejections above.  Korman may or may not disclose the following limitations, but Vincent as shown does:
a medical directive included in the individual's medical information that empowers decision making in case of emergency (see at least Paragraph 44, user can upload documents to their account in the system database, such as medical charts, power of attorney, advance directives (reads on “medical directive”), etc., upload insurance card and info, government ID, allergies, next of kin, DME at home, baseline vital signs, recent vital signs, recent blood sugar level, recent labs, recent EKGs, list of current medications, blood type, refuse blood, accept blood, advance directives (reads on “medical directive”), power of attorney (reads on “medical directive”), will, trusts documents, etc.; Paragraph  124, The user can also supply bank information and other financial documents to be passed on unofficial/temporary/long-term guardian for the care of the user's children during user's hospitalization or after user's demise, etc. Users can supply any information they want to supply).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman with Vincent for at least the same reasons as given for claim 3.
Claim 14 recites substantially similar system limitations to those of system claim 5 and, as such, is rejected for similar reasons as given above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0005643 A1 to Korman in view of WIPO Application Publication WO 2017/139383 A1 to Saliman et al. 
Claim 7:  
Korman discloses the limitations as shown in the rejections above.  Korman may or may not disclose the following limitations, but Saliman as shown does:  
at least one of verification from a third party, a patient feedback, and a user review, included in the at least one medical service provider information (see at least Paragraph 168, feedback may also be provided, for example, to a treatment provider, a treatment facility, and/or a treatment administrator; Paragraph 205, Exemplary preferences include location, area of specialization, board certification status, minimum treatment effectiveness scores, years of experience, treatment provider gender, and/or hospital admission privileges for a treatment provider).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman with Saliman with the motivation to “... better understand, for example, the effectiveness of treatments for a medical condition and various factors that may affect the effectiveness of the treatments, recovery from a treatment, and/or improvement in the medical condition …” (Saliman, see at least Paragraph 60).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0005643 A1 to Korman in view of U.S. Patent Application Publication US 20160277575 A1 to Alexander. 
Claim 19: 
Korman discloses the limitations as shown in the rejections above.  Korman may or may not disclose the following limitations, but Alexander as shown does:  
further comprising information that enables the electronic device to contact a transportation service to the medical provider (see at least Paragraph 16, to contact third party resources such as local hospitals, medical clinics, transportation services, official 911 emergency operators, local police, fire, rescue and medical emergency departments etc. for providing service to the registered users as per requirement).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Korman with Alexander with the motivation With the motivation to “… provide personalized services for meeting the health and safety needs of registered users …” (Alexander, see at least Paragraph 5).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686